McDowell v Eads (2020 NY Slip Op 01749)





McDowell v Eads


2020 NY Slip Op 01749


Decided on March 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, LINDLEY, NEMOYER, AND BANNISTER, JJ.


137 CA 19-00400

[*1]JORDAN MCDOWELL, PLAINTIFF-RESPONDENT,
vJAMES EADS, ET AL., DEFENDANTS, AND MICHAEL C. BRANT, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


BENNETT SCHECHTER ARCURI & WILL LLP, BUFFALO (PETER D. CANTONE OF COUNSEL), FOR DEFENDANT-APPELLANT.
HEMMING & STAEHR, P.C., WILLIAMSVILLE (JONATHAN E. STAEHR OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Catherine R. Nugent Panepinto, J.), entered October 23, 2018. The order denied the motion of defendant Michael C. Brant for summary judgment dismissing the amended complaint against him. 
It is hereby ORDERED that the order so appealed from is unanimously reversed on the law without costs, the motion is granted, and the amended complaint is dismissed against defendant Michael C. Brant.
Same memorandum as in McDowell v Maldovan ([appeal No. 1] — AD3d — [Mar. 13, 2020] [4th Dept 2020]).
Entered: March 13, 2020
Mark W. Bennett
Clerk of the Court